 

Exhibit 10.1(e)

 

November 13, 2013

 

Levy Acquisition Corp.

444 North Michigan Avenue, Suite 3500

Chicago, IL 60611

 

Re:   Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Levy Acquisition Corp., a Delaware corporation (the “Company”), and
Citigroup Global Markets Inc., as representative of the several underwriters
(the “Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 15,000,000 of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and one-half of one warrant (each, a “Warrant”).
Each whole Warrant entitles the holder thereof to purchase one share of the
Common Stock at a price of $11.50 per share, subject to adjustment. The Units
shall be sold in the Public Offering pursuant to a registration statement on
Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in paragraph 10 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. The undersigned agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he or she shall vote all the Founder Shares owned by him or her and
any shares acquired by him or her in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

 

2. The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement)
within 21 months from the closing of the Public Offering (or 24 months from the
closing of the Public Offering if the Company has executed a letter of intent,
agreement in principle or definitive agreement for an initial Business
Combination within 21 months from the closing of the Public Offering but has not
completed the initial Business Combination within such 21-month period), or such
later period approved by the Company’s stockholders in accordance with the
Company’s amended and restated certificate of incorporation, he or she shall
take all reasonable steps solely in his or her capacity as a director and
without any undertaking to expend any personal funds to cause the Company to (i)
cease all operations except for the purpose of winding up, subject to applicable
law, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest not previously released to the Company to pay its franchise and income
taxes (less up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding public shares, which redemption will completely
extinguish Public Stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any), subject to applicable law,
and (iii) as promptly as reasonably possible following such redemption, subject
to the approval of the Company’s remaining stockholders and the Company’s board
of directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The undersigned agrees that he or she will not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 21 months from the closing of the Public
Offering (or 24 months from the closing of the Public Offering if the Company
has executed a letter of intent, agreement in principle or definitive agreement
for a Business Combination within 21 months from the closing of the Public
Offering but has not completed the Business Combination within such 21-month
period), unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the trust account including interest not previously released
to the Company to pay its franchise and income taxes, divided by the number of
then outstanding public shares.

 

 

 

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any Founder Shares held by him or her, any redemption rights he or she may have
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock. The undersigned
shall be entitled to redemption and liquidation rights with respect to any
shares of the Common Stock (other than the Founder Shares) he or she holds (i)
in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of the Common Stock and (ii) if the
Company fails to consummate a Business Combination within 21 months from the
date of the closing of the Public Offering (or 24 months from the closing of the
Public Offering if the Company has executed a letter of intent, agreement in
principle or definitive agreement for a Business Combination within 21 months
from the closing of the Public Offering but has not completed the Business
Combination within such 21-month period).

 

3.  During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any Units, shares of Common
Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). The undersigned further agrees that the
forgoing restrictions shall be equally applicable to any issuer-directed Units
that the undersigned may purchase in the Public Offering.

 

4. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 2,250,000 Units (as described in the
Prospectus), the undersigned agrees that it shall return to the Company, on a
pro rata basis in accordance with the percentage of Founder Shares held by it,
for cancellation at no cost, a number of Founder Shares equal to 2,250
multiplied by a fraction, (i) the numerator of which is 2,250,000 minus the
number of Units purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 2,250,000. The
undersigned further agrees that to the extent that (a) the size of the Public
Offering is increased or decreased and (b) the undersigned has either purchased
or sold shares of Common Stock or an adjustment to the number of Founder Shares
has been effected by way of a stock split, stock dividend, reverse stock split,
contribution back to capital or otherwise, in each case in connection with such
increase or decrease in the size of the Public Offering, then (A) the references
to 2,500,000 in the numerator and denominator of the formula in the immediately
preceding sentence shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 2,250 in the formula set forth in the immediately preceding sentence shall be
adjusted to such number of shares of the Common Stock that the Sponsor and the
independent directors would have to collectively return to the Company in order
to hold an aggregate of 20.0% of the Company’s issued and outstanding shares
after the Public Offering. In addition, the undersigned agrees that a portion of
the Founder Shares in an amount equal to 5.0% of the Company’s issued and
outstanding shares immediately after the Public Offering (the “Founder
Earnout Shares”), shall be returned to the Company by the holders thereof,
including the undersigned, as applicable, for cancellation, on a pro rata basis,
at no cost on the on the fifth anniversary of the completion of a Business
Combination unless following such Business Combination the last sales price of
the Company’s common stock equals or exceeds $13.00 per share (as adjusted for
stock splits, stock dividends, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period or the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of its stockholders having the right to exchange their
shares of common stock for consideration in cash, securities or other property
which equals or exceeds $13.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like).

 

 

 

 

5. (a) The undersigned hereby agrees not to participate in the formation of, or
become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
24 months after the closing of the Public Offering.

 

(b) The undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his or her obligations under paragraph 5(a), (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

6. (a) On the date of the Prospectus, the Founder Shares will be placed into an
escrow account maintained in New York, New York by Continental Stock Transfer &
Trust Company, acting as escrow agent. Subject to certain limited exceptions,
the undersigned agrees not to transfer, assign, sell or release the shares from
escrow until one year after the date of the consummation of a Business
Combination or earlier if, subsequent to a Business Combination, (i) the last
sale price of the Company’s common stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the consummation of a Business Combination or
(ii) the Company consummates a subsequent liquidation, merger, stock exchange or
other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property (the “Lock-up”).

 

(b) The undersigned agrees that it shall not effectuate any Transfer of Private
Placement Warrants or Common Stock underlying such warrants, until 30 days after
the completion of a Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraph 5(a) and (b),
Transfers of the Founder Shares are permitted to (a) any affiliates or family
members of the undersigned (b) by gift to a member of one of the members of the
undersigned’s immediate family or to a trust, the beneficiary of which is a
member of one of the undersigned’s immediate family, an affiliate of such person
or to a charitable organization; (c) by virtue of laws of descent and
distribution upon death of the undersigned; (d) pursuant to a qualified domestic
relations order; (e) to any descendent of Lawrence F. Levy or Carol Levy; (f) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares
were originally purchased; (g) by virtue of the laws of the state of Delaware or
the Sponsor’s limited liability company agreement upon dissolution of the
Sponsor; (h) in the event of the Company’s liquidation prior to the completion
of a Business Combination; or (i) in the event of completion of a liquidation,
merger, stock exchange or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of a
Business Combination; provided, however, that in the case of clauses (a) through
(g) these permitted transferees must enter into a written agreement agreeing to
be bound by these transfer restrictions.

 

7. The undersigned’s biographical information furnished to the Company is true
and accurate in all respects and does not omit any material information with
respect to the undersigned’s background. The undersigned’s questionnaire
furnished to the Company is true and accurate in all respects. The undersigned
represents and warrants that: the undersigned is not subject to or a respondent
in any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; the undersigned has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and the undersigned is not
currently a defendant in any such criminal proceeding; and the undersigned has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

 

 

 

8. Except as disclosed in the Prospectus, neither the undersigned nor any
affiliate of the undersigned shall receive any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following:
repayment of a loan of up to $200,000 made to the Company by Levy Acquisition
Sponsor, LLC (the “Sponsor”), pursuant to a Promissory Note dated August 5,
2013; payment of an aggregate of $10,000 per month to Levy Family Partners, LLC,
for office space, secretarial and administrative services and $15,000 per month
for reimbursement of compensation paid to employees devoting time to the
Company, including certain officers who work on the Company’s behalf pursuant to
an Amended and Restated Administrative Support Agreement, dated October 4, 2013;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, so long as no
proceeds of the Public Offering held in the Trust Account may be applied to the
payment of such expenses prior to the consummation of a Business Combination;
and repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment.

 

9. The undersigned has full right and power, without violating any agreement to
which he or she is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the board of directors of the Company, as applicable, and hereby consents to
being named in the Prospectus as an officer and/or director of the Company, as
applicable. All actions that the undersigned takes in his or her capacity as a
director shall be consistent with his or her fiduciary duties.

 

10. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Founder Shares” shall mean the shares of the Common Stock of the Company held
by the Sponsor and the Company’s independent directors prior to the consummation
of the Public Offering; (iii) “Private Placement Warrants ” shall mean the
Warrants to purchase 4,750,000 shares of Common Stock (or up to 5,200,000 shares
of Common Stock if the Underwriter’s over-allotment option is exercised in full,
that are acquired by the Sponsor for an aggregate purchase price of $4.75
million (or $5.2 million if the Underwriter’s over-allotment option is exercised
in full), or $1.00 per Warrant, in a private placement that shall occur
simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

11. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

12. Neither party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the undersigned and each of his or her respective successors, heirs, personal
representatives and assigns.

 

 

 

 

13. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) agree that any
action, proceeding, claim or dispute arising out of, or relating in any way to,
this Letter Agreement shall be brought and enforced in the courts of New York
City, in the State of New York, and irrevocably submits to such jurisdiction and
venue, which jurisdiction and venue shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

14. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

15. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up or (ii) the liquidation of the Company; provided, however, that
this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2013.

 

[Signature page follows]

 

 

 

 

      Sincerely,                 By: /s/ Marc S. Simon         Marc S. Simon    
      Acknowledged and Agreed:                 LEVY ACQUISITION CORP.          
      By: /s/ Ari Levy         Name: Ari Levy         Title:  President and
Chief Investment Officer      

 

[Signature Page to Letter Agreement]

 

 

 

